DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite “the longitudinal axis” while claim 1 recites the shaft has “a longitudinal axis” and “at least one section of the series of sections having a longitudinal axis”. It is unclear which previously recited longitudinal axis is referenced in the limitations of claims 2-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,632,235 (Weikel et al.).
Regarding claim 1, Weikel et al. teaches a positioning device capable of introduction against an interior surface of an organ (abstract), comprising: 
a shaft with a longitudinal axis (Figure 9); and 
a deflector (Figure 9, balloon, 130) at a distal end of the shaft, the deflector (130) including a series of sections (Figure 9, bulge, 135 and ends, 140) with the series of sections being oriented at different angles from one another with corners having obtuse angles being defined at junctions between adjacent sections of the series of sections, the deflector (130) being: 
substantially flaccid in an unexpanded state and substantially rigid in an expanded state (col. 15, lines 58-65; Figure 9); and 
asymmetrical about the longitudinal axis in the expanded state such that the positioning device, in the expanded state, is capable of repositioning the organ (The limitations “that enables the deflector to change a path of the organ” and “is capable of repositioning the organ” are functional limitations. Given the asymmetrical nature of the balloon, the balloon is capable of diverting and repositioning an organ in which it is placed, thus is capable of performing the claimed function. See Figure 9; col. 15, lines 58-65). 
Weikel does not teach the deflector of the cited embodiment includes at least one section of the series of sections having a longitudinal axis oriented non-parallel to the longitudinal axis of the shaft.
However, Weikel teaches an alternative embodiment of a positioning device (Figure 7), comprising: a shaft with a longitudinal axis (see Figure 7); and a deflector at a distal end of the shaft (Figure 7, balloon at distal end), the deflector including a series of sections with the series of sections being oriented at different angles from one another with an obtuse angle defined at a junction between adjacent sections, at least one section of the series of sections having a longitudinal axis oriented non-parallel to the longitudinal axis of the shaft (balloon has a bend with an obtuse angle, and one section having a longitudinal axis oriented transverse to the longitudinal axis of the shaft, col. 15, lines 31-47 and lines 58-61; see annotated Figure 7 below). Weikel teaches the deflector may include “more than one bend” (col. 15, lines 31-35 and lines 44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Figure 9 to include a series of sections with corners having obtuse angles between adjacent sections, wherein at least one section having a longitudinal axis oriented non-parallel to the longitudinal axis of the shaft in light of the teaching of Figure 7, because Weikel teaches providing such a bent configuration with at least one section having a longitudinal axis transverse to the longitudinal axis of the shaft allows for “optimal positioning” of the deflector (col. 15, lines 31-41 and lines 58-61).

    PNG
    media_image1.png
    300
    761
    media_image1.png
    Greyscale

Regarding claims 2-4, Weikel et al. teaches all the limitations of claim 1. Weikel et al. teaches the deflector (130), in the expanded state, includes: a diverting section that extends away from the longitudinal axis; a spacing section distal to the diverting element, at least a portion of the spacing section having a central axis oriented substantially parallel to the longitudinal axis; a convergent section distal to the spacing element and extending toward the longitudinal axis (see annotated Figure 9 below; col. 15, lines 58-65).

    PNG
    media_image2.png
    334
    485
    media_image2.png
    Greyscale

Regarding claim 6, Weikel et al. teaches all the limitations of claim 1. Weikel et al. teaches the deflector (130) is inflatable (col. 15, lines 58-65).
Regarding claim 7, Weikel et al. teaches all the limitations of claim 1. Weikel et al. teaches the shaft includes a lumen for communicating an inflating medium into a cavity of the balloon (130) to transition the balloon (130) from the unexpanded state to the expanded state (col. 15, lines 58-65; Figure 9).
Regarding claim 10, Weikel et al. teaches a positioning device capable of introduction against an interior surface of a hollow organ (abstract), comprising: a shaft with a longitudinal axis (Figure 9); 
a deflector (Figure 9, balloon, 130) at a distal end of the shaft, the deflector (130) expandable to an expanded state, the deflector (130) including, in series: 
a diverting section having an axis oriented non-parallel to the longitudinal axis of the shaft; 
a spacing section oriented at an angle to and distal to the diverting section, at least a portion of the spacing section being oriented substantially parallel to the longitudinal axis of the shaft; and 
a convergent section oriented at an angle to and distal to the spacing section and extending toward the longitudinal axis of the shaft (see annotated Figure 9 above), corners having obtuse angles being defined between the diverting section and the spacing section and between the spacing section and the convergent section upon expanding the deflector to the expanded state (See Figure 9; col. 15, lines 58-65). Weikel does not teach the longitudinal axis of the diverting section is oriented non-parallel to the longitudinal axis of the shaft.
However, Weikel teaches an alternative embodiment of a positioning device (Figure 7), comprising: a shaft with a longitudinal axis (see Figure 7); and an expandable deflector with a bent configuration at a distal end of the shaft (Figure 7, balloon at distal end), the deflector including a series of sections with an obtuse angle defined at a junction between adjacent sections, wherein a diverting section of the deflector has a longitudinal axis oriented non-parallel to the longitudinal axis of the shaft (balloon has a bend with an obtuse angle, col. 15, lines 31-47 and lines 58-61; Figure 7). Weikel teaches the deflector may include “more than one bend” (col. 15, lines 31-35 and lines 44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Figure 9 to such that the diverting section has a longitudinal axis oriented non-parallel to the longitudinal axis of the shaft in light of the teaching of Figure 7, because Weikel teaches providing such a bent configuration with a section of the deflector having a longitudinal axis oriented non-parallel to the longitudinal axis of the shaft allows for “optimal positioning” of the deflector (col. 15, lines 31-41 and lines 58-61).
Regarding claim 11, Weikel et al. teaches all the limitations of claim 10. Weikel et al. teaches the deflector (130) comprises an inflatable deflector having a deflated configuration and an inflated configuration (balloon is inflatable, thus has “inflated” and “deflated” configurations, col. 15, lines 58-65).
Regarding claim 12, Weikel et al. teaches all the limitations of claim 10. Weikel et al. teaches the deflector is flaccid in the deflated configuration and substantially rigid in the inflated configuration (absent internal pressure from an inflation medium, the balloon is considered “flaccid” relative to its fully inflated, comparatively rigid state, col. 15, lines 58-65).
Claims 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,632,235 (Weikel et al.) in view of U.S. Patent Application Publication No. 2009/0112248 (Maloney).
Regarding claims 8, 9, and 14, Weikel et al. teaches all the limitations of claims 1 and 10. Weikel et al. does not teach the device comprises a stylet.
However, Maloney teaches a positioning device configured for introduction against an interior surface of an organ (abstract), comprising: a stylet (Figures 2 and 5a, deflector, 12) for changing at least one of a position, an orientation and a configuration of an expandable deflector (Figures 2, 4, and 5a, basket, 16) ([0022]; [0027]-[0028]; [0033]); wherein the stylet (12) is capable of rotating the positioning device ([0027]; [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weikel et al. to include the stylet of Maloney, because providing a stylet in a lumen of the positioning device aids in proper positioning and manipulation of the positioning device (Maloney, [0027]; [0033]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,335,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘133. That is, claim 1 is anticipated by claim 1 of the ‘133. Similarly, instant claim 10 is anticipated by claims 1 and 8 of the ‘133 patent, and instant claim 15 is anticipated by claim 12 of the ‘133 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-9, 11-14, 16-18, and 20 of the instant application are anticipated by claims 1-15 of the ‘133 patent, by the same reasoning.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of 10,695,041. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘041 patent. That is, claim 1 is anticipated by claim 1 of the ‘041 patent. Similarly, instant claim 10 is anticipated by claims 1 and 8 of the ‘041 patent, and instant claim 15 is anticipated by claim 13 of the ‘041 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-9, 11-14, and 16-20 of the instant application are anticipated by claims 1-20 of the ‘041 patent, by the same reasoning.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of 11,419,593. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘593 patent. That is, claim 1 is anticipated by claim 1 of the ‘593 patent. Similarly, instant claim 10 is anticipated by claims 1 and 8 of the ‘593 patent, and instant claim 15 is anticipated by claim 12 of the ‘593 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-9, 11-14, and 16-20 of the instant application are anticipated by claims 1-15 of the ‘593 patent, by the same reasoning.

Response to Arguments
Applicant's arguments filed 6 September 2022 with respect to the rejections of claims 1, 8, and their dependents under 35 U.S.C. 103 citing at least Weikel et al. have been fully considered but they are not persuasive. Applicant contends Weikel et al. does not teach “any portion of the balloon 128” of Figure 9 has a longitudinal axis that is oriented non-parallel to the longitudinal axis of the shaft as in amended claims 1 and 10 (arguments, page 8). The examiner does not find this argument to be persuasive. The balloon of Figure 7 includes a portion at its distal end with a longitudinal axis that extends transverse or non-parallel to the longitudinal axis of the shaft (see annotated Figure 7 above). Accordingly, the modified device of Weikel et al. as set forth above meets the limitations of amended claims 1 and 10.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable for the reasons noted in the prior Office action if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable for the reasons noted in the prior Office action if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791